Case 3:14-bk-31788       Doc 56     Filed 10/10/19 Entered 10/11/19 08:35:51              Desc Main
                                    Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: October 10, 2019




________________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

IN RE:                                                    CASE NO: 14-31788
    Tammy R Profitt                                              (Chapter 13)

                                       Debtor             JUDGE GUY R. HUMPHREY


              AGREED ORDER CANCELING HEARING SET PURSUANT
            TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1 (h)
          AND DETERMINING WHETHER LOAN IS CURRENT (DOCS. 48 & 50)

    This matter is before the Court following the filing and service of a Notice of Final Cure Payment
(Doc. 48); a response by US BANK TRUST NATIONAL ASSOCIATION to that notice (Doc. 50);
a motion pursuant to Fed. R. Bankr. P. 3002.1(h) requesting that the Court schedule a hearing to
determine whether the Debtor has cured the default on the mortgage loan and paid all required
post-petition amounts; and an order granting the motion (the “Contested Matter.”) (Doc. 52).

    The Debtor and Creditor have resolved all issues pertaining to the Contested Matter. Accordingly,
the hearing scheduled on the Contested Matter is CANCELLED.
Case 3:14-bk-31788       Doc 56     Filed 10/10/19 Entered 10/11/19 08:35:51      Desc Main
                                    Document     Page 2 of 2


                                                                                 Case: 14-31788
    It is further ORDERED that all pre-petition defaults owed to Creditor have been cured and
that all required post-petition amounts due to the creditor have been paid through September,
2019. The debtor is now due for the October 1, 2019 mortgage payment.

   IT IS SO ORDERED .

APPROVED BY:


/S/ RUSS B COPE                                  /S/ MOLLY SLUTSKY SIMONS
RUSS B COPE #0083845                             MOLLY SLUTSKY SIMONS #0083702
ATTORNEY FOR DEBTOR                              Attorney for US BANK TRUST NATIONAL
6826 LOOP RD                                     ASSOCIATION
DAYTON, OH 45459                                 SOTTILE & BARILE
(937) 401-5000 FAX (877) 845-1231                394 WARDS CORNER RD STE 180
email: ecf@copelawoffices.com                    LOVELAND, OH 45140
                                                 (513) 444-4100 FAX (000) 000-0000
                                                 email: bankruptcy@sottileandbarile.com
/S/ John G Jansing
John G Jansing #0040926
CHAPTER 13 TRUSTEE
131 N LUDLOW ST SUITE 900
DAYTON, OH 45402-1161
(937) 222-7600 FAX (937) 222-7383
email: chapter13@dayton13.com
Copies:

               Default List Plus Additional Parties

(24.4)
MOLLY SLUTSKY SIMONS
SOTTILE & BARILE
394 WARDS CORNER RD STE 180
LOVELAND, OH 45140




                                                                                            569
